UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
CORNELIUS CLEMONS, Case No. 2:18-cv-1217
CHIEF JUDGE EDMUND A. SARGUS, JR.
Plaintiff, Magistrate Judge Chelsey M. Vascura
vi
GOVERNOR JOHN KASICH,
Defendant.
OPINION AND ORDER

This matter is before the Court for consideration of Plaintiff Comelius Clemons’
(“Plaintifi”) Objection (ECF No. ll) to the Magistrate Judge’s Report and Recommendation (ECF
No. 10). For the reasons that follow, the Court OVERRULES Plaintist Objection (ECF No.
11) and ADOPTS the Report and Recommendation (ECF No. 10).

I.

Plaintiff, proceeding pro se, initiated this action on October 12, 2018. (ECF No. 1). This
action is the seventh case liled by Plaintiff regarding the denial of his Ohio Bureau of Workers’
Compensation claim. This Court adopted a Report and Recommendation and dismissed Plaintifi’ s
first case on January 4, 2016. Clemons v. th'o Bureau of Worker.s Compensation, 2016 WL
47878, at *l (S.D. Ohio Jan. 4, 2016). Plaintiff voluntarily dismissed his second case before the
Court could rule on his motion for leave to proceed in forma pauperis See Clemons v. th‘o
Bureau ofWorkers’ Compensa!ion, Case No. 2:17-cv-l75 (S.D. Ohio Mar. l, 2017) (ECF No. 4).
Plaintiff also voluntarily dismissed his third complaint after the Court issued a Report and
Recommendation recommending that his case be dismissed See Clemons v. Ohio Bureau of

Workers ’ Compensation, Case No. 2:17-cv-213 (S.D. Ohio Apr. 11, 2017) (ECF No. 5).

After Plaintiff asserted a fourth claim, the Court adopted a Report and Recommendation
recommending that Plaintiff’s case be dismissed on res judicata grounds. See Clemons v. th'o
Bureau of Workers’ Compensatz'on, Case No. 2:17-cv-501 (S.D. Ohio Sept. 19, 2017) (ECF No.
16). Plaintiff Hled his fifth complaint on May 18, 2018, seeking a Writ ofMandamus in the Ohio
Supreme Court against Governor John Kasich. See Clemons v. Ohio Bureau of Workers ’
Compensation, Case No. 2:18-cv-1217 (S.D. Ohio May 18, 2018) (ECF No. 1-1). Plaintiff then
filed a sixth complaint arguing that Governor Kasich violated his constitutional rights by moving
to dismiss. See Clemons v. th'o Bureau of Workers ’ Compensation, Case No. 2:18-cv-954 (S.D.
Ohio Sept. l 1, 2018) (ECF No. 6). The Court dismissed the 954 Case on October 2, 2018, adopting
the Magistrate Judge’s Report and Recommendation (954 Case, ECF No. 9).

The current action mirrors Plaintiff’s 954 Case. Plaintiff again seeks a Writ of Mandamus
against Govemor Kasich for payment of Workers’ Compensation. (ECF No. 1-1). The Magistrate
Judge granted Plaintiff"s request to proceed in forma pauperis and recommended that Plaintiff’ s
claim be dismissed under the doctrine of res judicata (ECF No. 10). In addition, the Magistrate
Judge recommended that the Court deem Plaintift` a vexatious litigator and enjoin him from filing
future actions Without proof of a good faith basis for his claim. (ECF No. 10). Plaintiff objected,
arguing: (1) the Magistrate Judge’s conclusion is not supported by its findings and is contrary to
law; (2) the Magistrate Judge improperly captioned the case; and (3) Plaintiff did not reassert the
same claims, causes of action, and injuries as those alleged in the 954 Case. (ECF No. 11).

II.

The doctrine of res judicata, or claim preclusion, provides that “a final judgment on the

merits bars further claims by parties or their privies based on the same cause of action.” Montana

v. United States, 440 U.S. 147 , 153 (1979). According to the Sixth Circuit, the application of res

judicata requires proof of four elements: “(1) a final decision on the merits by a court of competent
jurisdiction; (2) a subsequent action between the same parties or their privies; (3) an issue in the
subsequent action which Was litigated or which should have been litigated in the prior action, and
(4) an identity of the causes of action.” Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir.
1995). “The purpose of res judicata is to promote the finality of judgments, and thereby increase
certainty, discourage multiple litigation, and conserve judicial resources.” Wesrwood Chemical
Co. v. Kulick, 656 F.2d 1224, 1227 (6th Cir. 1981).
lII.

Initially, the Court notes the Magistrate Judge’s recommendation to dismiss Plaintiff"s
action is consistent with its finding of claim preclusion Where there is a final judgment on the
merits, the doctrine of res judicata “bars further claims by parties or their privies.” Montana,
440 U.S. at 153. Accordingly, the Report and Recommendation is not contradictory to the
Magistrate Judge’s findings, or contrary to law.

Second, Plaintiff’s objection regarding a scrivener’s error in the case caption lacks merit.
Such a minor typographical error has no bearing on whether Plaintiff’s claims are sufficient
under 28 U.S.C. § l915(e)(2). ln W%eeler v. Dayton Poliee Dept., 2012 WL 3234415, at *1 n.l
(S.D. Ohio Aug. 7, 2012), this Court disregarded a typographical error in the case caption,
finding that “documents captioned in this [incorrect] manner are still considered to be a part of
the case.” Other district courts in the Sixth Circuit have reached similar conclusions See
Williams v. Olson, 2017 WL 4699282, at *1 (W.D. Mich. 0ct. 19, 2017) (Overruling plaintiffs
objection to a Report and Recommendation, stating “[t]he third objection is of no legal
consequence_a computer-generated error created the erroneous case caption”). See also May v.

Ruyan, 2008 WL 324223, at *2 (E.D. Mich. Feb. 5, 2008) (Ignoring a misstatement of the

parties’ names in a case caption, noting the “unfortunate scrivener’s error in the Cou.rt’s order . . .
does not constitute a palpable defect by which a different disposition would occur”).

Finally, the Court disagrees with Plaintiff’s argument that he did not reassert the same
claims, causes of action, and injuries as those previously alleged in the 954 Case, Despite
Plaintiff’ s objections, all four elements of res judicata are met.

First, a final decision was issued on the merits in the 954 Case, (Opinion and Order, ECF
No. 9; Judgment, ECF No. 10). Second, this case constitutes a subsequent action between the
same parties. According to Plaintiff, the Magistrate failed to identify that “in the District Court
Case No. 2:18-cv-954, John Kasich is sued in his Individual Capacity as Govemor; versus in
District Court Case No. 2118-cv-1217 Governor John Kasich is sued in his Official Capacity.”
(Pl.’s Obj actions at 34). As Plaintiff` accurately points out, res judicata does not bar claims
against defendants in their individual capacities where they were previously sued in their official
capacities Wilkins v. Jakeway, 183 F.3d 528, 530 (6th Cir. 1999). However, the Court fails to
see how a person sued in his “Individual Capacity as Governor” is not being Sued in his official
capacity. The title “Governor” invokes the holder’s official capacity by its very nature.
Accordingly, the actions are against the same party.

Third, both the 954 Case and the instant action involve Plaintifi’ s request for a Writ of
Mandamus. Therefore, an issue exists which should have been litigated in the prior action,
Fourth, there is an identity of the causes of action. Plaintiff objects to the Magistrate Judge’s
finding that Plaintiff reiterates the same claims in this action, (Pl.’s Objection at 10). He argues
the present case raises a new claim for injunctive relief pursuant to “COTUS Fifth Amendment’s

J ust Compensation Clause.” (Id.).

Yet the Sixth Circuit rejected this theory in Sanders Confectionary Products, Inc., v.
Heller Financial, Inc., 973 F.2d 474 (6th Cir. 1992), holding that an identity of the causes of
action means an “identity of facts creating the right of action and of the evidence necessarth
sustain each action.” Citing Weshvooa' Chemical Co. v. Kulick, 656 F.2d 1224, 1227 (6th Cir.
1981). Because all the claims were based on the Sanders defendant’s “behavior in making and
administering its loan,” the Court found the claims identical for purposes of satisfying res
judicata Sanders, 973 F.2d at 484. Here, all of Plaintift’s past and present claims arise out of
his denial of Workers’ Compensation benefits Accordingly, there is an identity of claims
Finding the Magistrate Judge properly applied the elements of resjudicata, the Court overrules
Plaintiff’s objections (ECF No. 11).

Moreover, the Court finds the Magistrate Judge’s recommendation to deem Plaintiff a
vexatious litigator appropriate Federal courts may take steps necessary to “protect themselves
from conduct that impedes their ability to perform their Article III functions and to prevent
litigants from encroaching on judicial resources that are legitimately needed by others.” Meros
v. Dimon, 2017 WL 6508723, at *9 (S.D. Ohio Dec. 10, 2007). Furtherrnore, the Sixth Circuit
has upheld prefiling restrictions against vexatious litigators. See Filipas v. Lemons, 835 F.2d
1145 (6th Cir. 1987); Feathers v. Chevron U.S.A., 141 F.3d 264, 269 (6th Cir. 1998); Wrenn v.
Vanderbilt Um'v. Hosp., 1995 WL 111480 (6th Cir. Mar. 15, 1995).

ln the case sub judice, Plaintiff has brought seven suits regarding the denial of his
Workers’ Compensation benefits Moreover, the Magistrate Judge has recommended dismissal
six times Plaintif`f’ s insufficient claims continue to tax judicial resources Consequently, the

imposition of`prefiling restrictions is prudent

IV.

For the foregoing reasons, the Court OVERRULES Plaintiff’s Objection (ECF No. 11)
and ADOPTS the Magistrate Judge’s Report and Recommendations (ECF No. 10). Plaintiff’s
Motion for Leave to Proceed In Forma Pauperi.s is GRANTED. (ECF No. 1). Plaintiff" s case is
DISMISSED pursuant to 28 U.S.C. § 1951(e)(2) for failure to state a claim on which relief may
be granted. PlaintiH’ s pending motions are DISMISSED AS MOOT. (ECF Nos. 5, 6, 7).

In addition, Plaintiff` is DEEMED A VEXATIOUS LITIGATOR and is hereby
ENJOINED from filing any new actions without either: (a) submitting a certification nom an
attorney who is licensed to practice in this Court or the State of Ohio, stating there is a good faith
basis for the claims Plaintiff seeks to assert; or (b) tendering a proposed complaint for review by
this Court prior to filing.

The Clerk is DIRECTED to close the case in accordance with this Opinion and Order.

IT IS SO ORDERED.

ja -u_.\o lt /‘\)\/

DATE EDM D SARGUS, JR.
CHIE ED STATES DISTRICT JU])GE

